Citation Nr: 1138177	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of the need for the aid and attendance of another, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  The Veteran died in September 2008.  The appellant is the son of the Veteran who was appointed his guardian by VA in 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, a travel board hearing was held before the undersigned in 
St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's established service-connected disabilities were bilateral hearing loss, rated 100 percent disabling; posttraumatic stress disorder (PTSD), rated 50 percent disabling; duodenal ulcer disease, status post vagotomy with pyloroplasty; rated 20 percent disabling; and tinnitus, rated 10 percent disabling.  

2.  The Veteran was found to be entitled to SMC on account of deafness of both ears and on account of being housebound due to having a single service-connected disability rated 100 percent and additional service-connected disabilities rated 60 percent or more.  

3.  The Veteran was been found to be incompetent by reason of cognitive decline from March 2007.  

4.  On October 19, 2006, the Veteran was transferred to a nursing home because he required assistance with all the activities of daily living due to residuals of an abdominal obstruction. 

5.  The Veteran died in September 2008.

6.  At the time of the Veteran's death, a claim for SMC on account of the need for aid and attendance was pending.  


CONCLUSION OF LAW

Resolving reasonable doubt, the criteria for SMC based on a need for regular aid and attendance of another person for accrued benefits purposes have been met from October 19, 2006.  38 U.S.C.A. §§ 1114(l), 5121 (West 2002); 38 C.F.R. 
§§ 3.350(b), (i), 3.351(b); 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Inasmuch as the benefit sought is being granted, there is no reason to further discuss the VCAA duties to notify and assist.  

SMC On Account of the Need for Aid and Attendance 

Upon the death of a veteran, periodic monetary benefits to which he/she was entitled on the basis of evidence in the file at date of death, and due and unpaid, may be paid to the living person first listed as follows: (1) His/Her spouse, 
(2) His/Her children (in equal shares), (3) His/Her dependent parents (in equal shares).  38 U.S.C.A. § 5121.

If a veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation (special monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  A veteran will be considered to be in need of regular aid and attendance if he or she is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, and etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a).  

The appellant contends that the Veteran was in need of aid and attendance from October 2006, when the Veteran required placement in a nursing home for assistance of the activities of daily living.  At the June 2011 Board hearing, the appellant testified that in October 2006 he met with a VA social worker who informed him of the need for the Veteran to be placed in a nursing home due to residuals of the gastrointestinal obstruction for which he had been hospitalized earlier in the month.  

Review of the record includes VA outpatient treatment records.  In August 2006, a VA physician opined that the Veteran was totally and permanently disabled due to service-connected PTSD.  

In a noted dated on October 19, 2006, the Veteran was evaluated for aid and attendance.  The diagnoses included abdominal obstruction, depression, PTSD, and peptic ulcer disease status post surgery.  Metastatic lung cancer was not among the diagnoses.  At that time, it was certified by a VA social worker and doctor that the Veteran required assistance with all of the activities of daily living, and needed to be placed in a structured living environment.  The VA examiner noted that the Veteran needed assistance to find placement in an assisted living facility, which was the least restrictive and safest environment for the Veteran.  

In a statement received on October 23, 2006, the appellant notified VA that the Veteran was currently residing in the nursing home at Bay Pines and that he was going to be transferred to the Clearwater assisted living facility (ALF) on November 19, 2006.  In a November 2006 VA gastrointestinal examination, a VA examiner reported that the Veteran had been examined at the Bay Pines VAMC nursing home where he was currently convalescing from a hospitalization for a small bowel obstruction.  

In a July 2008 statement regarding the need for aid and attendance, a private physician indicated that the Veteran required assistance with all aspects of activities of daily living including personal care, but stated that the Veteran did not require nursing home care.  The diagnosis was lung cancer, "with metastis."  In an August 2008 statement regarding the need for aid and attendance, a VA physician indicated that the Veteran required nursing home care.  The diagnoses listed included vagotomy, PTSD, dizziness, depression and neuropathy.  

During the June 2011 Board hearing, the appellant testified that, in October 2006, he had been told by a VA social worker that she would handle the Veteran's application for aid and attendance benefits on account of the transfer to the VA nursing home and subsequent transfer to the assisted living facility.  The appellant believed that this had been accomplished, but discovered in June 2008 that a claim for SMC on account of aid and attendance had never been processed.  After review of the record, the Board finds the appellant's assertion regarding an inferred claim in October 2006 for aid and attendance is supported by the evidence.  

The October 19, 2006 VA treatment records specifically noted evaluation for aid and attendance and found the Veteran needed to be transferred to an assisted living facility.  Several days later, the Veteran submitted a statement indicating that the Veteran was currently residing in a VA nursing home and would be transferred to a private facility in November 2006.  These documents, which were of record in October 2006, constitute informal claims for aid and attendance benefits.  See 38 C.F.R. § 3.157(b) (2011).  There is some question regarding the diagnosis of the disability that required placement in the nursing home, with one physician giving the reason as metastatic lung cancer and another including diagnoses of vagotomy and PTSD, disabilities for which service connection was in effect.  This places the evidence in equipoise.  Moreover, a November 2006 VA examination report shows that the Veteran was in the nursing home convalescing from the residuals of a small bowel obstruction and that there was no diagnosis of cancer made in 2006 at the time the claim was made.  Therefore, resolving reasonable doubt in the Veteran's 

favor, the Board finds that the placement of the Veteran in the nursing home was 
due to service-connected disabilities.  As it is shown that the Veteran was placed in a nursing home on October 19, 2006, aid and attendance for accrued benefits purposes is warranted from that date.  


ORDER

SMC on account of the need for the aid and attendance of another from October 19, 2006, for accrued benefits purposes, is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


